In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
Nos. 18-1236 & 18-1315
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

RAPHAEL CAMPUZANO-BENITEZ AND
URIEL SORIA-OCAMPO,
                                           Defendants-Appellants.
                    ____________________

         Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
    Nos. 15-CR-367-4 & 15-CR-367-3 — John Robert Blakey, Judge.
                    ____________________

  ARGUED OCTOBER 25, 2018 — DECIDED DECEMBER 13, 2018
                ____________________

   Before ROVNER, HAMILTON, and BARRETT, Circuit Judges.
    HAMILTON, Circuit Judge. Appellants Raphael Campu-
zano-Benitez and Uriel Soria-Ocampo pleaded guilty for their
roles as middlemen in a cocaine deal. The formal charge was
a conspiracy to possess cocaine with intent to distribute in vi-
olation of 21 U.S.C. § 846. Both men appeal their sentences.
They argue that the district court erred on two sentencing
guideline issues: the amount of cocaine the court attributed to
2                                            Nos. 18-1236 & 18-1315

them and their relative roles in the conspiracy. They also ar-
gue that the district court erred by allowing a witness to con-
sult with his attorney during his testimony in the appellants’
joint evidentiary hearing for their sentencing. We aﬃrm. The
district court did not commit clear error in its ﬁndings on the
amount of cocaine and roles in the oﬀense, and the court did
not abuse its discretion in allowing the witness to confer with
his attorney.
I. Facts and Procedural History
    Raphael Campuzano-Benitez and Uriel Soria-Ocampo in-
itiated and organized the drug deal that led to their arrests
and convictions. The two men had known each other before
these events, and they played similar roles in the nine-person
conspiracy. Soria-Ocampo knew two brothers who were try-
ing to sell multiple kilograms of cocaine. Campuzano-Benitez
knew a man named Cesar Perdomo who was looking to ar-
range a drug transaction for his four potential buyers.
    In the days leading up to their arrests, the two appellants
and Perdomo worked with their respective contacts to ar-
range the deal. Three of the four potential buyers, however,
were cooperating with law enforcement, and they recorded
many of their telephone and in-person conversations with
Perdomo. On June 15, 2015, Perdomo told one of the cooper-
ating buyers that the “little cars that were just painted the
other day are ready now.” 1 In that conversation, the cooper-
ating buyer told Perdomo that he would take “the ﬁve,”
meaning ﬁve kilograms of cocaine. Over the next few days,

    1In the July 18, 2017 evidentiary hearing, Perdomo explained that the
conspirators used “cars” as a codeword for kilograms of cocaine because
Perdomo worked at an auto body shop.
Nos. 18-1236 & 18-1315                                                    3

Perdomo negotiated the ﬁnal quantity of cocaine and con-
ﬁrmed the details of the transaction with the cooperating wit-
nesses. Perdomo was the only conspirator who communi-
cated directly with the potential buyers. Appellants in turn
passed along information between Perdomo and the sellers.
Perdomo never spoke to Soria-Ocampo or to the sellers di-
rectly. He communicated to the sellers’ side exclusively
through Campuzano-Benitez, who in turn communicated
only with Soria-Ocampo.
    On the evening of June 17, 2015, though, the conspirators
came together. The appellants met Perdomo, one of the
sellers, and three of the buyers (two of whom were cooperat-
ing) before traveling to the sellers’ apartment together to com-
plete the transaction. When they arrived, appellants and the
others entered the sellers’ apartment with one of the cooper-
ating witnesses. One kilogram of cocaine had been placed on
a bed for the buyers to inspect. Law enforcement arrived be-
fore the transaction was complete and arrested everyone pre-
sent. The oﬃcers saw and seized the single kilogram of co-
caine on the bed. They later returned to ﬁnd ﬁve additional
kilograms of cocaine and four kilograms of heroin hidden in
a closet. 2


    2  The government initially believed all ten kilograms found at the
sellers’ apartment were cocaine, but testing confirmed that four were ac-
tually heroin. The government contends that the two sellers mistakenly
believed all ten kilograms were cocaine, and both sellers accepted respon-
sibility for ten kilograms of cocaine even after the heroin was discovered.
Appellants contend the government’s position is “absurd” because the co-
caine and heroin were wrapped in different ways and hidden in different
sections of the closet. They further contend that the sellers would have
received a higher sentence for possessing heroin, so their plea to ten kilo-
grams of cocaine should be discredited as too self-serving. Because the
4                                             Nos. 18-1236 & 18-1315

    Appellants pleaded guilty to conspiracy to possess co-
caine with intent to distribute in violation of 21 U.S.C. § 846.
In their plea declarations, Campuzano-Benitez and Soria-
Ocampo both accepted responsibility for one kilogram of co-
caine. Despite the appellants’ similar roles in the conspiracy
and similar criminal histories, their presentence investigation
reports proposed inconsistent sentencing guideline calcula-
tions. In Soria-Ocampo’s report, the probation oﬃcer at-
tributed only one kilogram of cocaine to Soria-Ocampo and
recommended a base oﬀense level of 24. Campuzano-Beni-
tez’s probation oﬃcer found that he was responsible for ten
kilograms of cocaine and recommended a base oﬀense level
of 30. Neither oﬃcer recommended a downward adjustment
under U.S.S.G. § 3B1.2, which allows for a two- to four-level
reduction if a defendant played a minor or minimal role in the
group’s crimes.
    By the time the appellants entered their guilty pleas, all
but one of their co-conspirators had pleaded guilty and been
sentenced. The district judge decided to hold a joint eviden-
tiary hearing for the appellants to address the disputed fac-
tual issues about quantity of cocaine and roles in the oﬀense.
Perdomo had chosen to cooperate with law enforcement, and
he testiﬁed at the hearing as part of his plea deal. Perdomo
testiﬁed about the events leading up to the June 17, 2015 trans-
action and arrests. He claimed that Campuzano-Benitez was
aware of his attempts to negotiate the sale of more than one
kilogram of cocaine. During cross-examination, Perdomo



base offense level for appellants is the same regardless of whether the
transaction was for five or ten kilograms of cocaine, we do not resolve the
dispute. See U.S.S.G.§ 2D1.1(c)(5).
Nos. 18-1236 & 18-1315                                       5

asserted he “was positive that we were going to sell ﬁve kilos
of cocaine.”
    After the government concluded Perdomo’s direct exami-
nation but before cross-examination began, Campuzano-Be-
nitez’s attorney asked for a short break to speak with her cli-
ent. During this break, Perdomo asked if he could also speak
with his attorney. The judge granted Perdomo’s request over
Soria-Ocampo’s objection. The appellants’ attorneys then
cross-examined Perdomo, questioning his motives for testify-
ing, his inconsistent statements of the events leading to the
transaction, and the terms of his plea deal.
    The district court later held separate sentencing hearings
for each appellant. After referring to the presentence investi-
gation reports, the plea declarations, and testimony from the
evidentiary hearing, the court found that the government had
proven by a preponderance of the evidence that both men
were responsible for ﬁve kilograms of cocaine, determined
that both had a base oﬀense level of 30, and found that neither
was eligible for a mitigating role adjustment under U.S.S.G.
§ 3B1.2. The court sentenced both men to 69 months in prison
followed by three years of supervised release.
    Both Soria-Ocampo and Campuzano-Benitez argue that
the district court erred by (a) ﬁnding them accountable for ﬁve
kilograms of cocaine instead of one, (b) denying them a miti-
gating role reduction under U.S.S.G. § 3B1.2, and (c) allowing
Perdomo to consult with his attorney between direct and
cross-examination during the evidentiary hearing.
6                                       Nos. 18-1236 & 18-1315

II. Analysis
    A. Attributable Drug Quantity
    By ﬁnding that both appellants were responsible for ar-
ranging the sale of ﬁve kilograms of cocaine instead of one,
the district court increased their sentencing guideline ranges
from 37–46 months in prison to 70–87 months (after a down-
ward adjustment of three levels for accepting responsibility).
See U.S.S.G. § 2D1.1(c)(8), (5). Appellants argue that the dis-
trict court erred in attributing ﬁve kilograms to them because
they both accepted responsibility for only one kilogram in
their plea agreements, Soria-Ocampo’s presentence investiga-
tion report concluded he was unaware of any negotiations for
a larger sale, and no reliable evidence supported a larger
quantity.
    We review the district court’s sentencing guideline ﬁnding
of the attributable drug quantity under § 2D1.1 for clear error.
United States v. Austin, 806 F.3d 425, 430 (7th Cir. 2015). When
reviewing for clear error, “we will reverse only if after review-
ing the entire record, we are left with the ﬁrm and deﬁnite
conviction that a mistake has been made.” United States v.
Ranjel, 872 F.3d 815, 818 (7th Cir. 2017), quoting United States
v. Marty, 450 F.3d 689–90 (7th Cir. 2006). The district court did
not commit clear error when it determined that Soria-Ocampo
and Campuzano-Benitez were both responsible for ﬁve kilo-
grams of cocaine.
    In calculating the applicable range under the Sentencing
Guidelines for a drug crime, “the government must prove by
a preponderance of the evidence the quantity of drugs at-
tributable to a defendant.” Austin, 806 F.3d at 430. A defend-
ant can be held responsible for “all reasonably foreseeable
Nos. 18-1236 & 18-1315                                             7

acts and omissions of others in furtherance of the jointly un-
dertaken criminal activity,” including drug quantities. Id. at
430–31, quoting United States v. Soto-Piedra, 525 F.3d 527, 531
(7th Cir. 2008). To determine the foreseeable amount of drugs
involved in a conspiracy, the district court must conduct a
three-part analysis. U.S.S.G. § 1B1.3 cmt. n.3; Soto-Piedra, 525
F.3d at 531–32. First, the court must determine the scope of
the criminal activity the co-conspirators agreed to undertake.
U.S.S.G. § 1B1.3(a)(B)(i). The scope of the criminal activity can
include “the scope of the speciﬁc conduct and objectives em-
braced by the defendant’s agreement,” and when determin-
ing the scope, “the court may consider any explicit agreement
or implicit agreement fairly inferred from the conduct of the
defendant and others.” U.S.S.G. § 1B1.3 cmt. 3(B).
    Next, the court must consider whether the conduct of the
co-conspirators was both in furtherance of the agreed criminal
activity and was reasonably foreseeable to the particular de-
fendant. U.S.S.G. § 1B1.3(a)(B)(ii), (iii); United States v. Hollins,
498 F.3d 622, 630 (7th Cir. 2007) (reasonable foreseeability “re-
fers to the scope of the agreement that [a defendant] entered
into when he joined the conspiracy, not merely the drugs he
may have known about,” and government need not prove
“that the defendant is involved in or even [had] direct
knowledge of a particular transaction”), quoting United States
v. Flores, 5 F.3d 1070, 1083 (7th Cir. 1993). When making these
determinations, the district court may rely on whatever evi-
dence has “suﬃcient indicia of reliability to support its prob-
able accuracy.” United States v. Pulley, 601 F.3d 660, 665 (7th
Cir. 2010).
   The district court properly identiﬁed and applied this
analysis to determine the quantity of cocaine attributable to
8                                       Nos. 18-1236 & 18-1315

the appellants. First, in a written opinion explaining its drug-
quantity ﬁnding, the district court determined the “speciﬁc
conduct and conspiratorial objectives embraced by both [ap-
pellants] consisted of serving as brokers for a single wholesale
cocaine transaction between mid-level suppliers . . . and rep-
resentatives . . . of purported wholesale buyers within the
greater Chicago area.” United States v. Soria-Ocampo, 2018 WL
527926, at *2 (N.D. Ill. Jan. 24, 2018). The court reached this
conclusion because it was undisputed that the conspiracy in-
volved a relatively small group over a short period of time.
The court found that the transaction was not limited to a sin-
gle kilogram of cocaine because, when the appellants “agreed
to join this endeavor, the parties had not yet decided upon an
exact amount of drugs for the deal,” and there was “no con-
vincing evidence in the record that somehow the scope of the
jointly undertaken criminal activity was ever restricted to no
more than one kilogram.” Id.
    Next, the district court did not err in determining that the
attempted sale of ﬁve kilograms of cocaine was in furtherance
of the appellants’ joint criminal activity. Appellants did not
dispute their roles as brokers of the transaction, so the court
reasonably found that this attempted sale “constituted the de-
sired result of the joint criminal activity at issue.” Id. at *3.
    Finally, the district court did not clearly err in concluding
the agreement for ﬁve kilograms was reasonably foreseeable
to the defendants. The court found that a deal for ﬁve kilo-
grams of cocaine was “the natural and intended consequence
of their actions.” Id. The evidence before the court included
recorded conversations between Perdomo and the buyers ne-
gotiating a ﬁve- to ten-kilogram deal and testimony from Per-
domo that the deal was for ﬁve kilograms of cocaine. On this
Nos. 18-1236 & 18-1315                                         9

evidence, the district court would not have been required to
ﬁnd the appellants were responsible for ﬁve kilograms, but
we are not left with a deﬁnite and ﬁrm conviction that the
court committed a mistake in its analysis. The district court
reached a reasonable result on the basis of evidentiary con-
ﬂicts and uncertainties that are common in drug conspiracy
cases.
   Appellants argue that the court erred by relying on Per-
domo because he was not a credible witness. They highlight
inconsistencies in his statements to detectives, his possible
motives to lie, and the lack of corroborating evidence. Appel-
lants believe it was clear error to give any weight to Per-
domo’s testimony regarding the ﬁnal drug quantity and
whether he communicated that amount to the appellants be-
cause these statements were “unsubstantiated and self-serv-
ing.”
    We have declined to presume a co-conspirator’s testimony
is unreliable. We have said many times that “a sentencing
judge is free to credit testimony that is totally uncorroborated,
comes from an admitted liar, convicted felon, . . . large scale
drug-dealing, paid government informant, or self-interested
co-conspirator.” United States v. Isom, 635 F.3d 904, 908 (7th
Cir. 2011) (cleaned up); Austin, 806 F.3d at 431 (“Determining
witness credibility is especially within the province of the dis-
trict court and can virtually never be clear error.”) (also
cleaned up). We will not second-guess on appeal the district
court’s evaluation of Perdomo’s testimony.
    The district court did not give great weight to Perdomo’s
testimony anyway. The judge explained that he “didn’t ﬁnd
him incredible . . . [or] credible, either. It just didn’t really
matter as to the uncorroborated portions of his testimony.” In
10                                      Nos. 18-1236 & 18-1315

light of Perdomo’s possible motive to cooperate and his in-
consistent statements, the judge explained that he “of course,
considered [the] cooperator testimony with caution and great
care.” Soria-Ocampo, 2018 WL 527926, at *1 n.1. The judge
noted that in addition to Perdomo’s testimony, “the record
here includes numerous recorded undercover conversations,
the sworn plea colloquies of several coconspirators, the un-
disputed portions of the PSRs of Ocampo and Benitez, and the
reasonable inferences to be drawn therefrom.” Id. That was an
eminently reasonable approach to Perdomo’s testimony.
     Appellants also contend that “for there to be reasonable
foreseeability on the part of a drug co-conspirator, there must
be both, (1) a long tenure of conspiracy and (2) multiple trans-
actions in the course of the conspiracy.” They argue that
United States v. Gonzalez, 765 F.3d 732 (7th Cir. 2014), and
United States v. Seymour, 519 F.3d 700 (7th Cir. 2008), require a
court to consider these additional factors when determining
foreseeability of drug quantities. Both Gonzalez and Seymour
used the long-tenure and multiple-transactions factors, how-
ever, to “support the ﬁnding that the defendant can be held
accountable for the aggregate amount of drugs attributable to
all the conspirators.” Gonzalez, 765 F.3d at 739. These cases did
not create a new requirement that the court should ﬁnd de-
fendants liable for the actions of their co-conspirators only if
the scope of the conspiracy involved multiple transactions
over a long period. The district court did not commit clear er-
ror by supposedly failing to consider these factors.
    In sum, the district court did not err when it attributed ﬁve
kilograms of cocaine to the appellants and used base oﬀense
level 30 for both.
Nos. 18-1236 & 18-1315                                         11

   B. Mitigating Role Adjustment
    Appellants next argue that the district court erred in deny-
ing them a minimal or minor role adjustment because the
judge did not consider each of the non-exhaustive factors
listed under U.S.S.G. § 3B1.2 cmt. n.3(C). This issue involves a
mixed question of law and fact, requiring us to “review a dis-
trict court’s interpretation of the sentencing guidelines de
novo and its factual ﬁndings for clear error.” United States v.
Orlando, 819 F.3d 1016, 1024 (7th Cir. 2016), citing United States
v. Seals, 813 F.3d 1038, 1044 (7th Cir. 2016). When reviewing
sentencing courts’ decisions on mitigating or aggravating
roles for clear error, we “will rarely reverse, as the sentencing
court is in the best position to determine the role that a de-
fendant had in the criminal activity.” United States v. Sandoval-
Velazco, 736 F.3d 1104, 1107 (7th Cir. 2013).
     The Guidelines provide for a downward adjustment of
four oﬀense levels for a person who played a minimal role in
the joint criminal activity, or two levels if the person was a
minor participant. U.S.S.G. § 3B1.2. The appellants remind us
that playing a necessary role does not deﬁnitively prevent that
same role from also being minor. See Orlando, 819 F.3d at 1025.
In 2015, the Sentencing Commission added a list of non-ex-
haustive factors to guide courts in deciding whether a defend-
ant should receive a mitigating role adjustment in an eﬀort to
allow more frequent use of mitigating role adjustments.
U.S.S.G. § 3B1.2 cmt. n.3(C); see U.S.S.G. App. C. Amend. 794
(list of non-exhaustive factors added because “mitigating role
is applied inconsistently and more sparingly than the Com-
mission intended,” and noting that adjustment may be appro-
priate for drug couriers or “mules,” or others who have no
“proprietary interest in the criminal activity” but are “simply
12                                      Nos. 18-1236 & 18-1315

being paid to perform certain tasks”). The enumerated factors
are:
       (i) the degree to which the defendant under-
       stood the scope and structure of the criminal ac-
       tivity;
       (ii) the degree to which the defendant partici-
       pated in planning or organizing the criminal ac-
       tivity;
       (iii) the degree to which the defendant exercised
       decision-making authority or inﬂuenced the ex-
       ercise of decision-making authority;
       (iv) the nature and extent of the defendant’s
       participation in the commission of the criminal
       activity, including the acts the defendant per-
       formed and the responsibility and discretion the
       defendant had in performing those acts;
       (v) the degree to which the defendant stood to
       beneﬁt from the criminal activity.
U.S.S.G. 3B1.2 cmt. n.3(C). The court should weigh these fac-
tors to determine if the defendant seeking the reduction is
“substantially less culpable than the average participant in the
criminal activity.” U.S.S.G. § 3B1.2, cmt. 3(A).
   The district court did not state explicit ﬁndings on each of
these enumerated factors, but that omission alone was not a
reversible error. We do not require district courts to treat sen-
tencing factors as a checklist or to spell out their analyses of
each factor at each sentencing. See, e.g., United States v. Panai-
gua-Verdugo, 537 F.3d 722, 728 (7th Cir. 2008) (“The district
court    need     not    address     each     § 3553(a)     factor
Nos. 18-1236 & 18-1315                                                      13

in checklist fashion, explicitly articulating its conclusion for
each factor; rather, the court must simply give an adequate
statement of reasons, consistent with § 3553(a), for believing
the sentence it selects is appropriate.”). Nothing in § 3B1.2 or
its application notes suggests the sentencing judge is required
to treat these mitigating role factors diﬀerently. See also
United States v. Diaz, 884 F.3d 911, 916 (9th Cir. 2018) (“the dis-
trict court was not obligated to tick oﬀ the [§ 3B1.2] factors on
the record to show that it considered them . . . and we have no
trouble determining from the sentencing memoranda and the
transcript of the sentencing hearing that the district court was
well aware of the factors added by Amendment 794”).
    Like the Ninth Circuit in Diaz, we have no trouble deter-
mining from this record that the district court was aware of
the mitigating role factors. Appellants and the government ar-
gued this issue thoroughly before the court several times in
their position papers and during their sentencing hearings.
With this background, the court explained the facts before it,
compared the appellants to other co-conspirators (including
one who was granted a mitigating role adjustment), and
found appellants were not substantially less culpable than the
average participant. While a more explicit discussion of the
factors would assist our analysis, the district court did not err
by denying appellants mitigating role reductions. 3

    3 Appellants ask us to consider remanding as the Ninth Circuit did in
United States v. Diaz. 884 F.3d 911. In Diaz, the Ninth Circuit remanded the
case for resentencing because the district court erred in denying the miti-
gating role adjustment when the factors clearly weighed in the defend-
ant’s favor. Id. at 917–18. Our case is unlike Diaz in this respect because the
mitigating role factors here do not weigh clearly in the appellants’ favor.
As middlemen in this crime, both appellants understood the scope of the
criminal activity was to sell cocaine. Both participated in planning and
14                                             Nos. 18-1236 & 18-1315

     C. Perdomo’s Consultation with his Attorney
    Finally, appellants argue that the district court erred by al-
lowing Perdomo to consult with his attorney at the eviden-
tiary hearing after the government’s direct examination but
before their attorneys began cross-examination. The parties
dispute the standard of review on this issue. Appellants argue
that allowing Perdomo to “regroup” with his attorney before
cross-examination limited their ability to expose fully Per-
domo’s bias and thus violated their Sixth Amendment right
to confrontation. Appellants contend this violation requires de
novo review under the logic of United States v. Hernandez, 84
F.3d 931 (7th Cir. 1996). The government contends we should
review for abuse of discretion because the Confrontation
Clause does not apply at sentencing.
   We have held that the Confrontation Clause in the Sixth
Amendment does not apply at sentencing. United States v.
Ghiassi, 729 F.3d 690, 695–96 (7th Cir. 2013); United States v.
Isom, 635 F.3d 904, 907 (7th Cir. 2011). The reliability of infor-
mation used at sentencing, however, is key. Isom, 635 F.3d at
908; see also United States v. Tucker, 404 U.S. 443, 447 (1972)
(due process requires that information used for sentencing be
accurate); United States v. Guajardo-Martinez, 635 F.3d 1056,
1059 (7th Cir. 2011); United States ex rel. Welch v. Lane, 738 F.2d
863, 864 (7th Cir. 1984). Even if the Confrontation Clause had
applied here, it would not have been violated by the judge’s

organizing the sale, influenced more than a small degree the exercise of
decision-making authority, and played key roles in the sale. While the rec-
ord is not clear regarding their share of the expected profits, it is undis-
puted that they stood to make some money from a successful transaction.
The district court did not err by denying the reduction under the logic of
Diaz.
Nos. 18-1236 & 18-1315                                          15

handling of the witness at the sentencing hearing. See United
States v. Recendiz, 557 F.3d 511, 530 (7th Cir. 2009) (“The right
to confrontation is not implicated where limitations on cross-
examination did not deny the defendants the opportunity to
establish that the witness may have had a motive to lie; rather,
the limitations denied them the opportunity to add extra detail
to that motive.”), quoting United States v. Nelson, 39 F.3d 705,
708 (7th Cir. 1994) (emphasis in Nelson). We review for abuse
of discretion the judge’s decision in managing the witness’s
testimony.
    The trial court has broad discretion to control the court
during the cross-examination of a witness so that the court
can implement the most eﬀective procedures for determining
the truth, avoid wasting time, and protect a witness if neces-
sary. See Fed. R. Evid. 611(a). This discretion certainly in-
cludes deciding whether to allow a non-party witness to
speak with his attorney between direct and cross-examina-
tion. See Perry v. Leeke, 488 U.S. 272, 282 (1989) (“it is entirely
appropriate for a trial judge to decide, after listening to the
direct examination of any witness, whether the defendant or
a nondefendant, that cross-examination is more likely to elicit
truthful responses if it goes forward without allowing the wit-
ness an opportunity to consult with third parties, including
his or her lawyer”); Geders v. United States, 425 U.S. 80, 87–88
(1976) (trial judge has “sound judicial discretion” to sequester
non-party witnesses before each recess, forbidding them from
even speaking with their attorneys, but the accused has
broader Sixth Amendment rights to confer with his attorney).
   It was squarely within the district court’s discretion to al-
low Perdomo to confer brieﬂy with his attorney after direct
16                                              Nos. 18-1236 & 18-1315

examination. We ﬁnd no evidence in the record that the court
abused that discretion. 4




     4Appellants argue that the Supreme Court decision in Perry v. Leeke
demands that we find the court abused its discretion. In Perry, the district
court refused to allow a defendant-witness to consult with his attorney in
circumstances much like these. The Supreme Court reasoned that prohib-
iting a witness from consulting with his attorney in a fifteen-minute break
between direct and cross-examination was appropriate because
         the truth-seeking function of the trial can be impeded in
         ways other than unethical “coaching.” Cross-examination
         often depends for its effectiveness on the ability of coun-
         sel to punch holes in a witness' testimony at just the right
         time, in just the right way. Permitting a witness, including
         a criminal defendant, to consult with counsel after direct
         examination but before cross-examination grants the wit-
         ness an opportunity to regroup and regain a poise and
         sense of strategy that the unaided witness would not pos-
         sess. This is true even if we assume no deceit on the part
         of the witness; it is simply an empirical predicate of our
         system of adversary rather than inquisitorial justice that
         cross-examination of a witness who is uncounseled be-
         tween direct examination and cross-examination is more
         likely to lead to the discovery of truth than is cross-exam-
         ination of a witness who is given time to pause and con-
         sult with his attorney.
488 U.S. at 282. While this reasoning supported appellants’ request to for-
bid Perdomo from consulting his lawyer, Perry was explaining the reasons
to allow a district court the discretion to forbid such consultation. The
Court did not create a blanket rule prohibiting courts from allowing such
consultation, nor would such a rule be practical, particularly in light of the
issues a witness may face concerning privilege, duties of confidentiality to
third parties, and so on.
Nos. 18-1236 & 18-1315                                         17

    The district court did not err in sentencing or abuse its dis-
cretion during the evidentiary hearing. The judgments of the
district court are AFFIRMED.